FILED
                              STATE OF WEST VIRGINIA                              September 22, 2021
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA



JERRY L. STOVER,
Claimant Below, Petitioner

vs.)   No. 20-0403 (BOR Appeal No. 2054761)
                   (Claim No. 2018007880)

ANR, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Jerry L. Stover, by Counsel Reginald D. Henry, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). ANR, Inc., by Counsel
Charity K. Lawrence, filed a timely response.

        The issues on appeal are temporary total disability and an additional compensable
condition. The claims administrator closed the claim for temporary total disability benefits on May
20, 2018. On September 5, 2018, the claims administrator denied the addition of lumbar disc
protrusion to the claim. The Workers’ Compensation Office of Judges (“Office of Judges”)
affirmed the decisions in its October 8, 2019, Order. The Order was affirmed by the Board of
Review on May 21, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]

                                                 1
               ....

       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Stover, a truck driver, injured his lower back when he hit a bump while driving a truck
on September 19, 2017. Treatment notes from Raleigh General Hospital the following day indicate
Mr. Stover reported right leg, hip, and back pain due to hitting a bump in his truck at work. A
lumbar x-ray showed spondylosis and degenerative disc disease. Mr. Stover was diagnosed with
sciatica. The Employees’ and Physicians’ Report of Injury was completed on September 24, 2017,
and indicates Mr. Stover injured his lower back and right hip when he hit a bump while driving a
truck for the employer. The physicians’ section lists the diagnosis as sciatica.

        Mr. Stover returned to Raleigh General Hospital on September 25, 2017, for low back pain
with no new injury. Mr. Stover reported that he was treated several days prior and was initially
feeling better. However, after returning to work, he again developed low back pain. He was
referred to Doctor’s ImmediCare and was treated that same day for back pain with radiation into
the right leg that began after he hit a large bump in his truck causing him to land roughly on his
seat. Mr. Stover was diagnosed with low back and radicular pain.

        A September 27, 2017, lumbar CT scan showed scoliosis, facet arthropathy at multiple
levels, and mild encroachment at L3-4. An October 2, 2017, treatment note from Doctor’s
ImmediCare indicates Mr. Stover’s diagnosis was updated to include lumbar inflammatory
spondylopathy based on his recent CT scan. The claim was held compensable for lumbar strain on
October 12, 2017.

        In an October 17, 2017, treatment note, Robert Kropac, M.D., noted that Mr. Stover was
seen for low back pain. Mr. Stover asserted that he had no prior low back problems before the
compensable injury. Dr. Kropac diagnosed lumbosacral strain and wished to rule out a lumbar disc
herniation with radiculopathy. Mr. Stover was to begin physical therapy and undergo an MRI. The
MRI was performed on October 27, 2017, and showed degenerative disc disease, facet disease,
L3-4 and L4-5 disc bulging resulting in contact with right-sided nerve roots, mild spinal canal
stenosis secondary to facet degenerative changes, and ligamentum flavum hypertrophy. Mr. Stover
                                                2
returned to Dr. Kropac on November 14, 2017, and reported little decrease in his symptoms. Based
on the MRI, Dr. Kropac instructed Mr. Stover to discontinue physical therapy. Dr. Kropac
diagnosed lumbar disc protrusion with right lower extremity radiculopathy. He recommended
epidural steroid injections. On December 8, 2017, Mr. Stover reported an exacerbation of his back
pain. Dr. Kropac recommended referral to Robert Crow, a neurosurgeon, for a surgical evaluation.

       Dr. Crow performed a neurosurgical consultation on December 27, 2017, in which he
diagnosed low back pain and lumbar disc degeneration. He opined that Mr. Stover’s MRI showed
no surgically treatable conditions. Dr. Crow recommended Mr. Stover continue pain management.
Mr. Stover also had a consultation with Andrew Thymius, M.D. On January 25, 2018, Dr. Thymius
reviewed the lumbar MRI and found mild disc dehydration with facet degenerative changes. He
diagnosed right leg pain, disc degeneration, and lumbar spondylosis without myelopathy or
radiculopathy. Dr. Thymius recommended an EMG, which was performed on January 13, 2018,
and showed no evidence of neuropathy or radiculopathy.

       Prasadarao Mukkamala, M.D., performed an Independent Medical Evaluation on March
30, 2018, and found that Mr. Stover had reached maximum medical improvement. Dr. Mukkamala
found 4% impairment for range of motion loss. He placed Mr. Stover in Lumbar Category II from
West Virginia Code of State Rules § 85-20-C and adjusted the rating to 5%. Mr. Stover was granted
a 5% permanent partial disability award on April 5, 2018.

        In an April 18, 2018, treatment note, Dr. Kropac noted that Dr. Mukkamala found that Mr.
Stover had reached maximum medical improvement. Dr. Kropac stated that Mr. Stover’s last
injections had provided only one week of pain relief. Mr. Stover again sought care from Dr. Kropac
on June 21, 2018, for increased back pain. Dr. Kropac completed a Diagnosis Update that day
requesting the addition of lumbosacral disc protrusion to the claim. The claims administrator
closed the claim for temporary total disability benefits on May 20, 2018.

        In a June 22, 2018, Answers to Interrogatories, Mr. Stover stated that aside from muscle
sprains, he had received no prior treatment for his back. Randall Short, D.O., performed a
Physician Review on July 5, 2018, in which he opined that lumbar disc protrusion should not be
added to the claim because it was a preexisting, chronic degenerative condition.

       In a July 24, 2018, Independent Medical Evaluation, Michael Kominsky, D.C., found that
Mr. Stover had reached maximum medical improvement for his lumbar sprain. Dr. Kominsky
found 15% impairment. He placed Mr. Stover in Lumbar Category II and adjusted the rating to
8%. The claims administrator denied the addition of lumbar disc protrusion to the claim on
September 5, 2018.

         Dr. Kropac testified in a November 14, 2018, deposition that Mr. Stover’s lumbar disc
protrusion was the result of his compensable injury. Mr. Stover underwent conservative treatment
with little benefit. Dr. Kropac stated that he reviewed Dr. Mukkamala’s report and agreed that Mr.
Stover had reached maximum medical improvement. Dr. Kropac stated that Mr. Stover should be
restricted to occasional lifting of a maximum of twenty-five pounds and that given the chronicity
of the complaints and the diagnostic testing, Mr. Stover would likely always require restrictions.
                                                   3
He recommended no further treatment. On January 8, 2019, Dr. Kropac requested a repeat MRI
due to progressively increasing radicular symptoms. The MRI was denied.

       David Soulsby, M.D., performed an Independent Medical Evaluation on April 16, 2019, in
which he diagnosed chronic low back pain and lumbar degenerative disc disease. He stated that
Mr. Stover sustained a lumbosacral sprain/strain type injury at work. Dr. Soulsby found no specific
neurological defects and noted that multiple radiographic studies failed to show an acute injury.
Dr. Soulsby found Mr. Stover had reached maximum medical improvement and assessed 0%
impairment.

        Dr. Kropac testified in a June 12, 2019, deposition that his specialty is surgery. Dr. Kropac
asserted that Mr. Stover’s lumbosacral disc protrusion resulted from the compensable injury. He
opined that Mr. Stover’s increased symptoms were not the result of degenerative changes. Dr.
Kropac admitted that he had never reviewed Mr. Stover’s EMG study or Dr. Crow’s report. Dr.
Kropac acknowledged that Mr. Stover’s neurological examinations had been normal for the
duration of his treatment.

        The Office of Judges affirmed the claims administrator’s decisions closing the claim for
temporary total disability benefits and denying the addition of lumbar disc protrusion to the claim
in its October 8, 2019, Order. Regarding temporary total disability, the Office of Judges found that
Drs. Mukkamala, Kominsky, and Soulsby all found that Mr. Stover had reached maximum medical
improvement. In his November 1, 2018, deposition, Dr. Kropac agreed that Mr. Stover was at
maximum medical improvement. In his later deposition, Dr. Kropac clarified that he would
consider Mr. Stover to be at maximum medical improvement if a new MRI showed no progression
in his condition. Authorization of a new MRI was denied.

       Mr. Stover argued before the Office of Judges that his claim should not be closed for
temporary total disability benefits because Dr. Kropac has not released him to return to work. The
Office of Judges noted that a claimant can reach maximum medical improvement and still be
unable to return to work. Further, Dr. Kropac has offered Mr. Stover conservative treatment,
mainly medication for pain. The Office of Judges found no indication in his treatment notes that
Mr. Stover is a candidate for surgery or additional physical therapy.

        Regarding the addition of lumbar disc protrusion to the claim, the Office of Judges
questioned whether the diagnostic evidence supports such a diagnosis. Mr. Stover’s September 27,
2017, lumbar CT scan was interpreted as showing scoliosis, facet arthropathy at multiple levels
with mild encroachment, and mild concentric disc bulging at T12-L1 and L2-4. An October 27,
2017, MRI showed degenerative disc and facet disease and concentric disc bulging at L3-4 and
L4-5. Dr. Crow reviewed the MRI and diagnosed lumbar degenerative disc disease with low back
pain. Dr. Mukkamala reviewed the MRI as part of his evaluation and diagnosed Mr. Stover with
lumbosacral sprain/strain and degenerative changes. The Office of Judges noted that Mr. Stover
clearly has degenerative changes; therefore, even if he has a disc protrusion, the Office of Judges
found it questionable whether it would be the result of the compensable injury or preexisting
degenerative changes. The Office of Judges also found that Dr. Kropac is the only physician of
record to assert that Mr. Stover sustained a lumbar disc protrusion as a result of the compensable
                                                4
injury. The Office of Judges therefore concluded that a preponderance of the evidence does not
support the addition of lumbar disc protrusion to the claim. The Board of Review adopted the
findings of fact and conclusions of law of the Office of Judges and affirmed its Order on May 21,
2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-7a, temporary total
disability benefits will cease when the claimant has reached maximum medical improvement, has
been released to return to work, or has returned to work, whichever occurs first. Mr. Stover has
been found to be at his maximum medical improvement by Drs. Mukkamala, Kominsky, and
Soulsby. The claim was therefore properly closed for temporary total disability benefits. As to the
addition of lumbar disc protrusion to the claim, for an injury to be compensable it must be a
personal injury that was received in the course of employment, and it must have resulted from that
employment. Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970).
A preponderance of the evidence supports the Office of Judges’ conclusion that Mr. Stover did not
sustain a lumbar disc herniation as a result of his compensable injury.


                                                                                        Affirmed.
ISSUED: September 22, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                5